UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


STEPHEN A. CAUDLE; KAREN L.            
CAUDLE,
              Plaintiffs-Appellants,
                 v.
CHARLES W. HAZELWOOD; CARLOS D.
VELASQUEZ; THE VELASQUEZ
CORPORATION; FINANCIAL BUSINESS
AID, INCORPORATED,
              Defendants-Appellees,             No. 02-1752

                and
NVA TITLE, INCORPORATED; MARLENE
CARDOZA; VICTOR CRUZ; REINERO
RUIZ; CRUZ F. G. ROMERO; WELLS
FARGO HOME MORTGAGE,
INCORPORATED,
                      Defendants.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                           (CA-01-576)

                      Submitted: April 2, 2003

                      Decided: April 16, 2003

 Before WILKINSON, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                       CAUDLE v. HAZELWOOD
                             COUNSEL

Thomas C. Willcox, Washington, D.C., for Appellant. Ted W. Hus-
sar, Annandale, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Stephen A. Caudle and Karen L. Caudle ("Caudles") appeal the
district court’s order denying reconsideration of its order granting
summary judgment in favor of Appellees on their fraud claims. We
affirm.

   The Caudles sought rescission of two real estate contracts involv-
ing their residence at 8633 Sacramento Drive, Alexandria, Virginia,
and their rental property at 5804-E Village Green Drive in Alexan-
dria, Virginia. The Sacramento Drive property had a fair market value
of $75,000 and the Village Green property had a fair market value of
$50,000. The Caudles arranged to sell the Sacramento Drive property
for a purchase price of $110,000 and the Village Green property for
$27,000 in order to avoid tax liability. The Caudles claim they were
defrauded because they were unaware the purchasers of their property
were Marlene Cardoza, Victor Cruz, Reinero Ruiz and Cruz F.G.
Romero rather than Carlos D. Velasquez.

   The Caudles have filed a motion to withdraw the appeal of their
claims for rescission of the Sacramento Drive property. We grant the
motion. We conclude the Caudles’ claim for rescission of the Village
Green property is without merit because the Caudles were paid in full
for the purchase price of the Village Green property. To the extent
that the Caudles claim they were defrauded, the district court properly
determined their claims were without merit because they had unclean
                       CAUDLE v. HAZELWOOD                        3
hands. See Bolling v. King Coal Theatres, 41 S.E.2d 59, 62-64 (Va.
1947). Accordingly, we affirm substantially on the reasoning of the
district court. See Caudle v. Hazelwood, No. CA-01-576 (E.D. Va.
filed June 10, 2002; entered June 11, 2002). We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED